          Case 1:20-cr-00509-KPF Document 16 Filed 10/31/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,

                                                                         18-CR-834 (PAE)
                        -v-
                                                                             ORDER
 JESNEL BUTLER,

                                       Defendant.


PAUL A. ENGELMAYER, District Judge:

       The Court has received a letter from counsel for defendant Jesnel Butler seeking

reconsideration of the Court’s denial of Mr. Butler’s application for compassionate release in

light of what counsel represents are dramatically worsened public-health conditions at Federal

Correctional Institution (“FCI”) Fort Dix. See Dkt. 564. The Court directs the Government to

respond to this letter by Thursday, November 5, 2020. While the Government is at liberty to

address any relevant factors, the Court’s particular interest is understanding concretely the

conditions at FCI Fort Dix and the degree of risk presented to Mr. Butler.

       SO ORDERED.

                                                           PaJA.�
                                                      __________________________________
                                                            PAUL A. ENGELMAYER
                                                            United States District Judge
Dated: October 31, 2020
       New York, New York
